Citation Nr: 9920822	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 24, 
1996 for an award of a total rating by reason of individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  The veteran has been deemed to be incompetent for VA 
purposes since August 1995.  The appellant, the veteran's 
mother, is his custodian.   

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO) 
which, in pertinent part, granted an award of a total rating 
by reason of individual unemployability (IU) due to service- 
connected disabilities, effective January 24, 1996, date of 
receipt of VA Form 21-8940, Application for Increased 
Compensation Based on Individual Unemployability.  

The case was remanded by the Board in March 1999 and has now 
been returned for appellate adjudication.  


FINDINGS OF FACTS

1.  After filing VA Form 21-8940, Application for Increased 
Compensation Based on Individual Unemployability, on May 23, 
1994 a March 1995 rating action denied a total rating but no 
appeal was taken from that rating action.  

2.  Another VA Form 21-8940, Application for Increased 
Compensation Based on Individual Unemployability, was 
received on April 3, 1995, prior to the April 10, 1995 
notification of the March 1995 denial and that VA Form 21-
8940 could not constitute a valid notice of disagreement, for 
the purpose of initiating an appeal from the March 1995 
denial.

3.  Clinical records of VA hospitalization of February 1995 
were not on file at the time of the March 1995 denial of a 
total rating but such records pertained to treatment for 
nonservice-connected disabilities and could not have affected 
the outcome of that denial.  

4.  Another VA Form 21-8940, Application for Increased 
Compensation Based on Individual Unemployability, was 
received on January 24, 1996 but a report of a VA field 
examination on October 25, 1995 reflects that it was 
factually ascertainable that the veteran was unemployable.  


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not file to the March 
1995 RO denial of a total rating and that rating action did 
not contain clear and unmistakable error by virtue of not 
having VA hospitalization records of February 1995 on file.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302(a), 3.105(a), 20.1103 (1998).  

2.  Prior to receipt of the January 1996 claim for a total 
rating, it was factually ascertainable that the veteran was 
unemployable on October 25, 1995 which is the proper 
effective date for a total rating.  38 U.S.C. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (1998); VAOGPREC 12-98 
(63 Fed. Reg. 56704 (1998)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA Form 21-4138, Statement in Support of Claim, was received 
in February 1992 claiming an increased rating for service-
connected post-traumatic stress disorder (PTSD).  

A VA outpatient treatment (VAOPT) record of March 12, 1991 
reflects that the veteran was to enter a PTSD Program and a 
handwritten addendum reflects that he was admitted to that 
program on April 7, 1991.  

The veteran underwent VA hospitalization in April and May 
1991 for PTSD.  He had a history of a serious drinking 
problem for a number of years but he had stopped drinking 
about a year ago.  He also had a history of drug dependence, 
specifically Valium and Xanax.  His mother reported that he 
had had more problems with sleep disturbance, nightmares, 
irritability, and depression for the past several months.  On 
mental status evaluation he was oriented and his memory was 
intact.  His judgment was poor and he had no insight.  He was 
placed on medication for PTSD and for peptic ulcer disease.  
At discharge he seemed well stabilized on medication.  He was 
considered to be competent but unemployable due to 
nightmares, flashbacks, depression, and anxiety resulting 
from PTSD.  

A March 1992 rating action denied an increased rating for 
PTSD, then rated 30 percent disabling.  

The discharge summary of VA hospitalization from March to May 
12, 1994 reflects that the veteran was admitted for increased 
depression, decreased sleep, and stress with anger.  He 
admitted getting out of control and almost killing his 
brother because he thought he was back in Vietnam.  His 
outpatient medications were Prozac, Xanax, Pamelor, Klonopin, 
Motrin, Actifed, Lomotil, and Tagamet.  He admitted taking 
his Prozac medication all at one time, misusing Xanax by 
taking more than had been prescribed, and also admitted 
abusing alcohol six times in the past year.  He denied 
suicidal and homicidal ideation but had a history of violent 
behavior.  He had a history of having been jailed for driving 
while under the influence.  On mental status examination he 
had an intimidating, wide-eyed look, especially when talking 
about emotionally intense episodes.  His mood was one of 
being antisocial and depressed.  He stated that he had been 
subconsciously suicidal, having been involved in dangerous 
behavior, such as driving while drinking.  His thought 
processes were organized and his speech was of a normal rate, 
tone, and volume but he had a slight speech impediment at 
times.  He described dissociative reactions to stimuli, e.g., 
helicopters.  He stated that he had a greater problem with 
flashbacks than with nightmares.  He was alert and oriented.  
He complained of problems with short-term memory but recalled 
3 out of 3 words immediately, and 2 out of 3 after 5 minutes 
(actually 3 of 3 with a clue being given).  He was able to 
perform serial 7's without difficulty.  He reacted to 
emotional stimuli with poor judgment and had little insight 
into the impact of all drugs, including the effect of alcohol 
on his behavior.  

During hospitalization a urine screening was positive for 
barbiturates, benzodiazepines, and cannibinoids.  He was 
observed for depression and given Prozac, Xanax, and Klonopin 
as well as Motrin.  Medication was also prescribed for 
diarrhea or irritable bowel syndrome.  He agreed to Antabuse 
therapy, which was begun.  Tegretol was added for 
stabilization of his mood.  He was transferred from a closed 
ward to an open ward.  He was divorced and had no regular 
job.  He had some dysphoria.  Psychological testing supported 
the diagnosis of PTSD and was consistent with a moderate 
level of depression.  At discharge he was competent but 
considered to be unemployable.  The discharge diagnoses 
included chronic severe PTSD and continuous alcohol 
dependence in remission.  His highest Global Assessment of 
Function (GAF) score in the past year was between 41 and 50 
and currently was 21 to 30.  

VA Form 21-8940, Application for Increased Compensation Based 
on Individual Unemployability, was received on May 23, 1994.  
The veteran reported that he had last worked full time in 
December 1987 when he had become too disabled to work.  His 
occupation in 1985 had been a carpenter but he also had work 
experience as a night auditor at a motel.  He had left his 
last job with a construction company because of his 
disability but had not tried to obtain employment since he 
had become too disabled to work.  He had two years of college 
education.  

In part, a March 1995 rating action denied a rating in excess 
of 30 percent for PTSD (which had been in effect since 
service-connection and a 30 percent disabling had been 
assigned effective September 14, 1988) and denied a total 
rating by reason of individual unemployability due to 
service-connected disabilities.  His other service-connected 
disabilities were residuals of a shell fragment wound of the 
chest, rated 20 percent disabling; residuals of a shell 
fragment wound of the right knee, rated 10 percent disabling; 
residuals of a shell fragment wound of the left thigh, rated 
10 percent disabling; residuals of a shell fragment wound of 
the right forearm, rated 10 percent disabling; and 
noncompensable ratings are assigned for residuals of a left 
testicle injury, a scar of the right cheek, a scar of the 
left forearm, and a deformity of the right index finger.  

The veteran was notified of the March 1995 rating action by 
an RO letter of April 10, 1995.  

Received after the March 1995 rating action was a copy of a 
discharge summary of VA hospitalization from the 6th to the 
8th of February 1995.  He had a history of polysubstance 
abuse and had fallen while in a drunken stupor on February 3, 
1995 and struck is head.  He was then seen in the emergency 
room and evaluated with plain X-ray films and sent home that 
day.  He presented on February 6th with an inability to walk 
and increasing mental difficulty.  A VA brain computerized 
tomogram (CT) revealed a very large right subacute subdural 
hematoma, an approximately 5 mm. midline shift, and evidence 
of atrophy.  His history of polysubstance abuse included 
crack and intravenous drugs.  He underwent a right craniotomy 
for evacuation of the hematoma and tolerated the procedure 
well.  It was reported that he had some type of personality 
disorder and was on massive medications for it but was 
apparently neurologically baseline.  A CT the day after the 
craniotomy revealed good evacuation of the hematoma without 
further shifting.  Thereafter, he was ambulatory and 
apparently harassing patients on other floors and was also 
abusive to the staff.  Another CT scan was satisfactory.  The 
discharge diagnosis was right subacute subdural hematoma.  

A VA clinical record of February 19, 1995 reflects that the 
veteran complained of headaches and loss of memory.  He had 
recently had trouble with his memory and had had an episode 
of light-headedness.  The diagnostic impressions were PTSD 
and status post craniotomy.  

A February 10, 1995 VA clinical record reflects that the 
veteran complained of a headache and loss of memory.  A March 
1995 VA clinical record reflects that the veteran was 
followed up for the craniotomy and complained of pain in his 
head.  In April 1995 he complained of decreased memory for 
recent events.  He admitted to recent drinking and use of 
cocaine and "downers" (in the form of pain pills).  The 
assessments were serious polysubstance abuse, and mild PTSD 
which at present was of little importance.  

VA Form 21-8940, Application for Increased Compensation Based 
on Individual Unemployability, was received on April 3, 1995.  
The veteran reported that he had last worked full time in 
March 1984 when he had become too disabled to work.  In 1984 
he had worked in construction.  He had not left his last job 
because of his disability and had not tried to obtain 
employment since he had become too disabled to work.  He had 
two years of college education.  

In April 1995 the veteran requested that his mother, Ann 
Cherry, be appointee as his custodian for VA purposes because 
he was being seen at a VA Mental Hygiene Clinic in 
Birmingham, Alabama and had been advised that he needed 
someone to assist him with his financial affairs.  

A May 1995 VA clinical record reflects that the veteran's 
mother was concerned about the veteran's physical and mental 
health.  She stated that he was using drugs and that once he 
got his money he would spend it all on drugs.  Later that 
month it was reported that the veteran had gotten seriously 
intoxicated with alcohol and cocaine after receiving his VA 
check earlier that month.  It was recommended that the 
veteran's mother be his guardian.  

A June 1995 rating action proposed to find the veteran 
incompetent for VA purposes.  The veteran was notified of 
that rating action and an August 1995 rating action held him 
to be incompetent for VA purposes, effective August 29, 1995 
(the date of that rating action).  The August 1995 rating 
action noted that the veteran had had headaches since his 
craniotomy and his PTSD symptoms were mild but that he had 
continuing polysubstance abuse.   

A VA field examination was conducted in October 1995 and the 
veteran and his mother were interviewed.  The veteran 
appeared to be oriented and he was very cooperative.  He 
admitted that he had a drug problem which had destroyed his 
marriage.  As long as he took his medications he functioned 
very well.  He had recently joined a church and professed to 
have turned his life over to Christ.  He readily admitted 
that he was unable to handle large sums of money and he had 
no concept of how and when to spend money.  He needed someone 
to handle his funds on a monthly basis.  His mother had been 
handling his finances for several years.  The examiner felt 
that the veteran was unable to obtain gainful employment or 
meet performance requirements.  The veteran became very 
anxious when pressured to complete a job within a certain 
time.  

VA Form 21-8940, Application for Increased Compensation Based 
on Individual Unemployability, was received on January 24, 
1996.  The veteran reported that he had last worked full time 
in December 1987 when he had become too disabled to work.  He 
had left his last job because of his disability and had not 
tried to obtain employment since he had become too disabled 
to work.  He had two years of college education.  He expected 
to receive Social Security disability benefits.  He reported 
that PTSD prevented him from working.  

VA general medical examination in February 1996 yielded 
diagnoses of PTSD; a history of gastrointestinal reflux 
disease; a history of irritable bowel syndrome; post 
operative subdural hematoma evacuation; and residuals of 
shrapnel wounds of the thorax, right knee, right elbow, and 
right shoulder.  

On VA PTSD examination in March 1996 the diagnosis was 
chronic severe PTSD.  It was noted that the veteran admitted 
abusing alcohol and drugs as a form of self-medication for 
PTSD symptoms but he realized that the drugs and alcohol only 
added to his problems and he was now sober and drug free.  He 
also experienced pain and discomfort from his shrapnel wounds 
of the chest and lower extremities.  

A June 1996 rating action increased the 30 percent rating for 
PTSD to 70 percent effective January 24, 1996.  This resulted 
in an increase in the combined disability evaluation from 60 
percent, which had been in effect since June 1, 1994, to 80 
percent effective January 24, 1996.  A total rating based on 
individual unemployability due to service-connected 
disabilities was granted effective January 24, 1996 and he 
was deemed eligible for benefits under 38 U.S.C. Chapter 35, 
for dependent's educational assistance, effective July 24, 
1998.  

Legal Analysis

The current effective date for a total rating has been set by 
the RO to be January 24, 1996, the date of receipt of a VA 
Form 21-8940 based on an ascertainable increase in the 
service-connected PTSD demonstrated by VA psychiatric 
examination in March 1996.  

It is contended that the VA Form 21-8940 received in April 3, 
1995 constituted a valid notice of disagreement (NOD) to the 
March 1995 rating action denying a total rating.  As noted by 
the RO, the notice of the March 1995 rating action was mailed 
to the veteran on April 10, 1995.  In other words, prior to 
April 10, 1995 the veteran could not have been aware that the 
RO had denied a total rating and, thus, the April 3, 1995 VA 
Form 21-8940 preceded notification of the denial of a total 
rating and could not constitute a valid NOD.  

Since the March 1995 rating action was in response to the VA 
Form 21-8940 received in May 1994 and no appeal was taken 
from the March 1995 rating action, the March 1995 rating 
action is final under 38 C.F.R. § 3.104(a) (1998), in the 
absence of clear and unmistakable error, within the meaning 
of 38 C.F.R. § 3.105(a) (1998).  

It is also contended that there was CUE in the March 1995 
rating action because the records of VA Hospitalization in 
February 1995 were not on file at that time but were 
constructively in VA possession.  

As to the allegation that there was CUE in the March 1995 
rating decision, the law grants a period of one year from 
the date of the notice of the result of the initial 
determination for initiating an appeal by filing a notice of 
disagreement.  Thereafter, that determination becomes final 
and is not subject to revision on the same factual basis in 
the absence of CUE.  38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 3.105(a).  "[T]here is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  The standard for the Board's review of claims 
of CUE requires that error, otherwise prejudicial, must 
appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228 
(1991).  CUE is a very specific and rare kind of 'error' and 
by undebatable is meant that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made.  Moreover, the error 
must have been prejudicial, i.e., one that would change the 
outcome.  Russell v. Principi, 3 Vet. App. 310 (1992) and 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

For there to be CUE in a prior final rating determination, 
either the correct facts, as they were known at the time, 
were not before the RO (which requires more than a simple 
allegation or disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); and Mason v. Brown, 8 Vet. 
App. 44, 51 (1995).  

Also, "[i]f a claimant-appellant wishes to reasonably raise 
CUE [,] there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error [] 
that, if true, would be CUE on its fact, persuasive reasons 
must be given as to why the result would have been 
manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)."  Luallen v. Brown, 8 
Vet. App. 92, 94 (1995).  

In view of the standard that error must be undebatable and 
about which reasonable minds can not differ, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable; an error either undebatably exists or there was no 
error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 
supra at 314.  

RO failure to consider evidence which was in VA possession 
but not in the record at the time of the decision may not 
constitute CUE if the determinations was prior to July 21, 
1992, (the date of the Court's decision in Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA has constructive notice of its 
medical records)) but as to RO determinations on or after 
July 21, 1992, it may constitute CUE if such failure affected 
the outcome of the claim.  VAOGCPRECOP 12-95, 60 Fed.Reg. 
43186 (Aug. 18, 1995).  

It is clear that the report of VA hospitalization in February 
1995 was not on file at the time of the March 1995 RO denial 
of a total rating.  However, that hospitalization was for 
evacuation of a right-side subdural hematoma which was caused 
by a fall when the veteran was in a drunken stupor.  The 
veteran is not service-connected for the residuals of the 
subdural hematoma and is not service-connected for drug or 
alcohol abuse which led to the fall that caused the hematoma.  
He was not otherwise treated for any service-connected 
disability during his February 2995 VA hospitalization.  

Accordingly, the fact that clinical evidence of the February 
1995 VA hospitalization was not on file could not have 
changed or affected the outcome of the March 1995 rating 
action.  Thus, there is no CUE in the March 1995 rating 
action for failure to have on file and consider the report of 
VA hospitalization in February 1995.  

It is not otherwise alleged that a timely appeal was taken 
from the March 1995 denial of a total rating or that the next 
claim for a total rating was prior to the January 24, 1996 
receipt of another VA Form 21-8940.  

The next step is to determine when it became factually 
ascertainable that an increase in the service-connected PTSD 
arose (and it is not contended that the effective date for a 
total rating should be based on an increase in any other 
service-connected disability).  Here, the RO has determined 
that the ascertainable increase occurred as of the date of 
the March 1996 VA psychiatric examination.  

In VAOGPREC 12-98 (63 Fed. Reg. 56704 (1998)) it was held 
that pursuant to 38 U.S.C. § 5110(b)(2) (West 1991) and 38 
C.F.R. § 3.400(o)(2) (1998), where a veteran files a claim 
for increased rating alleging an increase in disability 
within one year prior to receipt by VA of the claim and VA 
evidence or other medical evidence subsequently substantiates 
an increase in disability, the effective date of the award of 
increased disability compensation is the date as of which it 
is ascertainable based on all of the evidence of record that 
the increase occurred.  

While the Board agrees that it was factually ascertainable 
that the veteran was unemployable at the time of the March 
1996 VA psychiatric examination, the Board's attention is 
also drawn to the VA Field examination which was conducted on 
October 25, 1995, within one year prior to receipt of the VA 
Form 21-8940 in January 1996.  The report of the October 1995 
VA field examination reflects an opinion of a field examiner 
opined that the veteran was not capable of obtaining or 
retaining employment. 

While the VA field examiner is not a physician, there were 
also other notations at that time of prior VA hospitalization 
discharges indicating that the veteran was unemployable.  
Accordingly, with resolution of doubt in favor of the veteran 
on this point, it is the judgment of the Board that it was 
factually ascertainable that the veteran was unemployable for 
the purpose of the assignment of a total rating based on 
individual unemployability as of October 25, 1995 which is 
the proper effective date to the assignment of a total 
rating.  


ORDER

An effective date of October 25, 1995 for a total rating is 
granted.  


		
JOHN FUSELL
	Acting Member, Board of Veterans' Appeals

 

